Citation Nr: 1538381	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 24, 2014 for Raynaud's disease, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 30 percent prior to November 24, 2014 for generalized anxiety disorder (GAD), and in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran & his wife



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991; from March 1994 to July 1995; from December 2001 to December 2002; from October 2005 to October 2006; and from September 2008 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An interim (January 2015) rating decision increased the rating for GAD to 50 percent, and for Raynaud's to 40 percent, both effective November 24, 2014.  As these awards are less than the maximum available benefit, the claims remain in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Veteran testified before the undersigned at a travel board hearing in July 2015.  A copy of the transcript has been associated with the claims file.  

The issue of an increased rating for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 24, 2014, the Veteran's Raynaud's disease was manifested by characteristic attacks on average of 4 times per week over the course of the appeal period; but on average, characteristic attacks occurring at least daily were not shown. 

2.  From November 24, 2014, the Veteran's Raynaud's disease is manifested by characteristic attacks occurring at least daily; however, two or more digital ulcers and autoamputation of one or more digits are not shown. 


CONCLUSIONS OF LAW

1. Prior to November 24, 2014, the criteria for a 20 percent rating, but no higher for Raynaud's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7117 (2015).

2.  From November 24, 2014, the criteria for a rating greater than 40 percent for Raynaud's disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7117 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claims for an increased rating.  The VA examination reports from March 2011, December 2014, and June 2015 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (20145; Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in July 2015.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2015).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

The Veteran's service-connected Raynaud's is currently rated as 10 percent disabling prior to November 24, 2014, and 40 percent disabling thereafter under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7117 (2015).  The Veteran contends that his disability is more severe than currently rated. 

Under DC 7117, Raynaud's is evaluated at 10 percent disabling for characteristic attacks occurring 1 to 3 times per week.  

A 20 percent rating is warranted  for characteristic attacks occurring four to six times a week.

A 40 percent rating is warranted for characteristic attacks occurring at least daily.

A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.

A 100 percent rating is warranted for two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks. 

Under DC 7117, Note, "characteristic attacks" consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

In the instant case, the Veteran was seen in service in June 2009 presenting with a long intermittent history of bilateral hand swelling, burning, and tingling, which started in October 2008.  He was diagnosed with Raynaud's disease.  

On December 2009, the Veteran was seen at the VA medical center (VAMC) for swelling of both hands and discoloration when exposed to cold since one year prior.  It was noted that his color changed back upon rewarming and that his symptoms had been worsening the past six months.  

In January 2010, the Veteran reported at the VAMC that he noticed a bilateral swelling of the hands when exposed to cold weather and also discoloration.  He stated that first his fingers would swell up and then they would turn white to red.  The fingers would return to baseline color on warming.  The symptoms had been worsening since August 2009, and associated with stiffness and the inability to move or his bend fingers.

In March 2010 and July 2010, the Veteran was seen at the VAMC for his Raynaud's syndrome.  It was noted that he was using nifedipine 30 mg daily, but he continued to have episodes of acrocyanosis with intermittent swelling and tingling of the hands.  He denied discrete sustained synovitis.
In March 2011, the Veteran was afforded a VA examination.  The examiner noted characteristic Raynaud's attacks occurred less than once per week and that symptoms of the attacks were color changes, pain, paresthesias, and numbness.  Exposure to cold and temperature changes precipitated the attacks.  The Veteran reported change of colors of all fingers with blanching and then swelling and stiffness followed by bluishness and redness.  This would last from 5 to 30 minutes, during which time he had to warm his hand and fingers and stop working.  This also affected his feet and toes but less frequently.  The course of onset was noted to be progressively worse.

In July 2013, the Veteran submitted a lay statement that he was unable to use his hands during the flare ups, which occurred two to three times a week currently, and in the winter months they would occur daily.  

In March 2014, a skin assessment at the VAMC showed no ulcers.

On November 24, 2014, the Veteran and his wife attended a DRO hearing.  The Veteran's wife stated that during the winter the Veteran's fingers would swell to the extent that he could not bend his fingers, making it hard to for him to work because he did not have dexterity.  She stated this happened all throughout the cold weather months, and that it bothered him more in the wintertime.  

In December 2014, the Veteran was afforded a VA examination which noted the Veteran had no digital ulcers and that characteristic attacks occurred daily.  

A July 2015 VA examination noted that the Veteran had no digital ulcers and that characteristic attacks occurred 4-6 times per week.  

In July 2015, the Veteran testified at a travel board hearing that anytime he has a Raynaud's attack his hands and fingers will start turning colors and start swelling up and when they start swelling, it is painful.  He stated this occurs when it is cold outside, but also when he holds cold objects like a drink or a cold piece of metal.  

Prior to November 24, 2014, the Board has considered the Veteran's statements that he experiences Raynaud's daily throughout the winter months and then 2 or 3 times per week in the other seasons.  See July 2013 lay statement.  The Board finds these statements to competent and credible.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, for that time period prior to November 24, 2014, the Board will assume that the Veteran experienced Raynaud's attacks daily for approximately 91 days during the winter (one quarter of the year) and 3 times per week the rest of the year (3 times 39 weeks) or 117 days out of the rest of the year.  Taken together, the 91 days and 117 other days total to 208 days out of the year.  This number averages out to 4 days per week over the course of a 52 week year where the Veteran suffers characteristic attacks.  Accordingly, the Board finds that Veteran meets the criteria for a 20 percent rating prior to November 24, 2014, as he experienced characteristic attacks occurring four to six times per week.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7117 (2015).

A higher rating is not warranted for the period prior to November 24, 2014 as the clinical medical evidence and lay evidence did not show that the Veteran had characteristic attacks daily over the course of the appeal period, until November 2014.  Even the Veteran and his wife conceded that the other than in wintertime, the attacks were not occurring daily.  See July 2013 lay statement; November 2014 DRO hearing; December 2014 VA examination.  Furthermore, the Veteran has not experienced the digital ulcers which would warrant a higher rating of 60 or 100 percent.  See Fenderson, supra.  Therefore, a 20 percent rating is appropriate for the part of the appeal period prior to November 24, 2014.

Next, regarding the part of the appeal period from November 24, 2014 onwards, the Veteran has already been assigned a 40 percent rating.  The Board finds this current rating to be appropriate.  Neither the December 2014 nor the July 2015 examination report showed that the Veteran experienced digital ulcers, which are required for a rating above 40 percent, nor has the Veteran argued that he experiences digital ulcers.  Therefore, requirements for a higher rating have not been met.  

Because digital ulcers were not shown at any point during the appeal period and the Veteran displayed characteristic attacks daily of Raynaud's disease, the Board holds that the Veteran's Raynaud's is contemplated and approximated by the Veteran's current rating of 40 percent for the appeal period from November 24, 2014.  38 C.F.R. § 4.104 , DC 7117.  Accordingly, a rating greater than 40 percent is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

Extraschedular Consideration of Raynaud's

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected Raynaud's disease is contemplated and reasonably described by the rating criteria under Diagnostic Code 7117.  See 38 C.F.R. § 4.104. In this regard, the Veteran's Raynaud's was characterized by characteristic attacks including changing of color, pain, and paresthesias on average 4 times per week prior to November 24, 2014, and daily thereafter.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7117. 

In sum, the Board finds that a comparison of the Veteran's Raynaud's with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for GAD, a back disability, an eye disability, a knee disability, an ankle disability, an arm disability, and tinnitus.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination together, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's Raynaud's disability.  38 C.F.R. § 4.104, Diagnostic Code 7117.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the Veteran has stated that his Raynaud's can make it difficult to work as a mechanic because he needs to wear gloves which hinder his dexterity, the Veteran has not argued and the record does not otherwise reflect that his service-connected disabilities render him unemployable.  In fact, the Veteran stated at his July 2015 hearing that he was currently still working.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Prior to November 24, 2014, entitlement to an initial compensable rating of 20 percent, but no higher for Raynaud's disease, is granted.

From November 24, 2014, entitlement to an initial compensable rating in excess of 40 percent from November 24, 2014, for Raynaud's disease, is denied. 


REMAND

During his July 2015 travel board hearing the Veteran and his wife testified that he was treated at the VAMC Mental Health Clinic by a Dr. F. over the past year.  While there are currently VAMC records associated with the claims file, the files related to the Veteran's mental health treatment from Dr. F. are not associated with the claims file and thus must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC mental health records including those where the Veteran was treated by a Dr. F.  See July 2015 travel board hearing.  

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


